As filed with the Securities and Exchange Commission on June 21, 2016 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORMS-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NV5 GLOBAL, INC. (Exact name of registrant as specified in its charter) Delaware 200 South ParkRoad, Suite 350 45-3458017 (State or other jurisdiction of Hollywood, FL 33021 (I.R.S. Employer Identification incorporation or organization) (954) 495-2112 Number) (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Richard Tong Executive Vice President and General Counsel NV5 Global, Inc. 200 South Park Road, Suite 350
